Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 04, 2018

The Court of Appeals hereby passes the following order:

A18E0046. GEORGIA HIGH SCHOOL ASSOCIATION v. CHARLTON
    COUNTY SCHOOL DISTRICT.

      The Georgia High School Association has filed an emergency motion pursuant
to Court of Appeals Rule 40 (b) challenging the Charlton County Superior Court’s
May 2, 2018 order, and seeking a writ of supersedeas and to suspend enforcement of
the order. Upon review of the motion, the response, and the pertinent law,1 the motion
is hereby GRANTED, and the Superior Court’s order is SUSPENDED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/04/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
       See, e.g., Parents Against Realignment v. Ga. High School Assoc., 271 Ga.
114 (516 SE2d 528) (1999); Ga. High School Assoc. v. Waddell, 248 Ga. 542 (285
SE2d 7) (1981).